Exhibit 21 Subsidiaries of Registrant NAME STATE/PROVINCE OF INCORPORATION Cintas Corporation No. 3 Nevada Cintas Corporation No. 2 Nevada Cintas Canada Limited Ontario, Canada Cintas Corp. No. 8, Inc. Nevada Cintas Corp. No. 15, Inc. Nevada Respond Industries, Incorporated Colorado Cintas – R.U.S., LP Texas Partnership American First Aid Company Maryland Cintas First Aid Holdings Corporation Nevada XPECT First Aid Corporation Kansas Affirmed Medical, Inc. California Cintas de Honduras, S.A. Honduras Grupo Cintas de Mexico S.A. de C.V. Mexico Empresa Cintas de Mexico, S.A. de C.V. Mexico LLT, Inc. Virginia 3065520 Nova Scotia Company Nova Scotia, Canada 3065521 Nova Scotia Company Nova Scotia, Canada Cintas Canada Investment Limited Partnership Alberta, Canada Ensambles de Coahuila, S.A. de C.V. Mexico Cintas Cleanroom Resources de Mexico S.A. de C.V. Mexico Cintas Document Management, LLC Ohio The Millennium Mat Company, LLC Ohio Cintas Service Transportation, LLC Ohio CDS Equipment Holdings, LLC Ohio
